Judgment unanimously affirmed. Memorandum: By failing to make a motion to suppress photographs of the stolen automobile or to object to their admission at trial, defendant waived his argument that the photographs were the product of an illegal stop (see, People v Bertolo, 65 NY2d 111; People v Manners, 118 AD2d 734, lv denied 68 NY2d 670). Defendant was not entitled to a hearing on the admissibility of the photographs because his pretrial motion papers fail to state the ground for suppression or to set forth sworn allegations of fact (see, CPL 710.60 [1]; People v Mendoza, 82 NY2d 415). (Appeal from Judgment of Monroe County Court, Connell, J. — Criminal Possession Stolen Property, 5th Degree.) Present — Denman, P. J., Green, Balio, Lawton and Boehm, JJ.